Citation Nr: 1134629	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral ear disability (other than hearing loss).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from November 1970 to September 1972 and from October 1981 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2009, the Board denied service connection for tinnitus and denied an increased rating for bilateral hearing loss.  The Veteran's current claim on appeal, entitlement to service connection for bilateral ear disability (other than hearing loss) was remanded by the Board in February 2009 and again in January 2010.  


FINDING OF FACT

The Veteran does not have a chronic ear disability (other than hearing loss) that is related to service.


CONCLUSION OF LAW

A chronic ear disability characterized by ear infections and pain was not incurred or aggravated in active service nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In August 2007, prior to the rating decision that denied the Veteran's claim, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The Veteran claims that he has a chronic ear disability characterized by pain and ear discharge that first developed during service.  

The Veteran's service treatment records (STRs) show that he was treated for injuries incurred during a fight in March 1972.  Examination of the ears, nose and throat at that time was unremarkable.  His neurological examination was within normal limits.  The examiner stated that the Veteran exhibited periorbital cellulitis on the right side of his face.

A January 1982 STR shows that the Veteran complained of acute pain in his right ear and intermittent bleeding.  Examination revealed that his tympanic membranes were red with positive fluid pressure in his middle ear.  His tympanic membrane light reflex was noted to be poor.  The assessment was otitis media.

Post-service treatment records show that in February 2006, the Veteran underwent an audiological assessment.  The Veteran reported that he had had an ear infection in the right ear in 1982, but none since then.  He indicated that he did not experience current ear pain, but occasionally had a full feeling in his ears.  An otoscopic examination revealed intact tympanic membranes.  A small exostosis or osteoma was noted near the left tympanic membrane.  Tympanometry indicated normal middle-ear mobility and pressure in both ears.  The clinician diagnosed the Veteran as having sensorineural hearing loss and noted that the reported buzzing in the left ear was unremarkable.

A July 2006 VA hearing aid evaluation report notes that the Veteran had clear ear canals and intact tympanic membranes.

On VA audiological examination in October 2006 the Veteran did not report pain and he had clear ear canals and intact tympanic membranes.  Clear canals and intact tympanic membranes were also noted on VA audiological examination in November 2006.  The Veteran reported a history of a middle ear infection in 1982 and stated that he did not have any current ear pain.

A January 2007 VA treatment record notes that the Veteran complained of pain in his left ear and slight discomfort in his right ear.  The Veteran was diagnosed as having otitis and prescribed ear drops.  In July 2007, the Veteran reported intermittent right ear pain that resolved with ear drops.  The diagnoses included right otitis externa.

In an April 2008 VA audiological examination, the Veteran noted that he experienced intermittent congestion, right ear pain, and frequent drainage from his right ear.  Otoscopy showed clear ear canals and intact tympanic membranes.  The examiner opined that the Veteran did not exhibit a treatable medical disorder which affected his hearing threshold levels.

On VA ear examination in April 2009, the Veteran complained that he heard strange noises in his right ear and that his left ear occasionally felt full.  He stated that he experienced a sudden sharp pain in his right ear, which often occurred at night and could wake him from sleep.  He reported that the pain was acute and quickly resolved.  The Veteran attributed it to either an ear infection he had in 1972 or to injuries he sustained during a fight in service.  The results of a physical examination of the ears were normal.    

The Veteran was afforded another VA audiological examination in February 2010.  The examiner noted that the Veteran had cerumen in the right ear canal.  The left ear had a clear canal and intact tympanic membrane.  A VA ENT examination in February 2010 revealed normal ears.  There was no ear disease present.  The VA examiner reviewed the Veteran's medical history and opined that the Veteran had no residual ear disease from the ear infection during military service.

The Board does not find that the Veteran has a bilateral ear disability due to a fight during service in which he received injuries to his face.  The 1972 STRs document the facial injuries, but indicate no injury to the Veteran's ears.  No ear injuries were noted and there has been no evidence of a current ear disability that is related to the in-service facial injuries.  

The Board recognizes that the Veteran was treated for an ear infection during service and again for ear infections in January and July 2007.  In this case the Board finds that the Veteran does not have a current ear infection disability (or any other ear disability other than hearing loss) that is related to service.  This conclusion is supported by the fact that subsequent to January 1982 none of the STRs indicate that the Veteran ever had any subsequent ear problems during service.  Furthermore the post-service medical records do not indicate that the Veteran ever experienced any ear infections until January 2007, more than 30 years after discharge from service.  The Board does not find the Veteran's current assertions that he has had ear pain and infections on a continuing basis since 1982 to be credible because on VA examination in February 2006 the Veteran specifically stated that he had not had any ear infections since 1982.  

Not only is there no medical evidence supporting the Veteran's assertions that he now has a chronic ear infection and ear pain disability related to service, but there is a medical opinion against the Veteran's claim.  As noted above, a February 2010 VA examiner opined that the Veteran has no residual ear disease resulting from the in-service ear infection.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for bilateral ear disability (other than hearing loss), is not warranted.


ORDER

Entitlement to service connection for bilateral ear disability (other than hearing loss) is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


